Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-20 are objected to because of the following informalities:  
Regarding independent claim 1, Applicant fails to provide ending punctuation for claim 1.  
Regarding claim 1, Applicant is claiming in line 4-5, “a mediator device functioning as an AP or Router or HS. for a source device configured to connect multiple client devices,” Examiner believes that the punctuation at the end of “HS.” is a typing error.
Claims 2-20 directly or indirectly depend on claim 1, therefore, claims 2-20 are objected to as well.  Appropriate correction is required.
Regarding claim 2, the claim ends with questionable punctuation.  Correction required.
	Regarding claim 3, claim 3 appears to be either incomplete or contains a typing error.  Applicant is claiming at the end of claim 3 “networking. is;”
	Regarding claim 5, there appears to have a typing error at the end (claim ends with questionable punctuation) of claim 5.
	Regarding claim 4, Applicant is claiming in line one “The system of claim 4,” which appears to be a typing error.

	Regarding claims 1, 7, 10, 11, 19 and 20, Applicant utilize the acronyms AP, “HS”, “MAC”, “UDP”, “WLAN”, “BT”, “NFC/RFID”, “IP” and “SSID” without providing the full spelling of the meaning of the acronyms.  Examiner suggest that Applicant provides the full spelling of the acronyms the first time that Applicant utilize an acronym in the claims as to provide clarification for the reader.
Regarding claim 12, Applicant is claiming “device and clients join the WLAN using their MAC address are not provided with an IP address.”  Examiner believe there is a typing error w/r to this statement.

Specification
The disclosure is objected to because of the following informalities:  Applicant teaches in the Specification “device” and “module.”  Applicant has not indicated in the Specification whether “module” is software or hardware.  For clarity sake, it is suggested that Applicant clarify status of “module” with respect to the applied teachings in the Specification.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, Applicant is claiming in line 6, “wherein the mediator device is comprised of a (MAC) WiFi transducer having an unlimited list of MAC configured.”    Examiner would like to point out the limitation “unlimited list of MAC” is indefinite language.  Specifically, it is unclear as to how a list of MAC addresses can be “unlimited” (or infinite.)  Furthermore, the scope of this limitation has not been clearly displayed in the specification or the claim.  Hence, it is unclear to Examiner as to exactly what Applicant is claiming.  
The remaining dependent claims depend directly or indirectly on independent claim 1, therefore, the remaining dependent claims are rejected as well.



Regarding claim 2, Applicant is claiming in line 1-2, “the source communication module.” However, there is no “source communication module” claimed in claim 1.  Therefore, it is unclear to the Examiner as to exactly what Applicant is claiming as his/her invention.

Regarding claim 6, Applicant is claiming in line 1-2, “wherein mediator communication module.”  However, there is no “mediator communication module” defined or claimed in claim 1.  Therefore, it is unclear to the Examiner as to exactly what Applicant is claiming as his/her invention.

Regarding claim 7, Applicant is claiming in line 4, “Wi-Fi transceiver serves for the communication with its increased power,” which is unclear to Examiner as to exactly what Applicants intent with respect to the standing limitation.

Regarding claims 8, 9 and 10, Applicant is claiming in line 1-2, “wherein the mediator further comprises “a second communication module.”  However, there is no “communication module” defined or claimed in claim 1.  Therefore, it is unclear to the Examiner as to exactly what Applicant is claiming as his/her invention.

Regarding claim 12, Applicant is claiming “device and clients join the WLAN using their MAC address are not provided with an IP address.”  Examiner believe there is a typing error w/r to this statement.

Regarding claim 19, Applicant is claiming in line 4, “the client joins the SSID created the source device,” which is unclear to Examiner as to exactly what Applicant is claiming as his/her invention.  Further regarding claim 19, the phrase “the SSID” lacks antecedent basis in the claim.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al (USPGPUB 20200389469) in view of  Zhang et al (US PGPUB 20130273857.)

Regarding claim 1, Litichever et al disclose a communication system supporting the establishment and management of local area network (see Fig. 8, 12 & 14, para: 0024, management of local area network), between one source communication device and a plurality of client communication devices (see Fig. 8, 12 & 14, para: 0022, communication between source host and multiple clients), 
said system comprising
a mediator device functioning as an AP or Router or HS.
for a source device configured to connect multiple client devices (see para: 0107, WAP, AP is a mediation device communicate with multiple clients, WAP/mediator is referred to as WLAN unit) and work in one-to-all or one-to-many 
phase using multicast or broadcast or UDP protocol (see para: 0127, 0128, 0129, client devices/members utilize one-to-many w/r to multicast and broadcast communication transmission.)
	Although Litichever et al teach connecting simultaneously plurality of clients communication devices (see para: 0083, 0112,& 0127,) Litichever fail to teach wherein the mediator device is comprised of a (MAC) WiFi transducer having an unlimited list of MAC, in analogous art, Zhang disclose wherein the mediator device is comprised of a (MAC) WiFi transducer having a list of MAC (see para: 0049, 0050, 0052, WLAN MAC transceiver associated with a WLAN AP/mediator, whereby the transceiver correspond to a MAC list.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the mediator device is comprised of (MAC) 
WiFi transducer having an unlimited list of MAC as taught by Zhang with the teachings of Litichever et al for the purpose of further managing multi-radio communication in a device.

Regarding claim 6, Litichever et al fail to teach wherein mediator communication module is a single MAC Wi-Fi transceiver configured to serve for communicating with the Communication source device and for communicating with the clients, in analogous art, Zhang et al disclose a single MAC Wi-Fi transceiver configured to serve for
communicating with the Communication source device and for communicating
with the clients (see Fig. 5, abstract, para: 0018, 0022, 0025, 0049, single (WiFi) WLAN MAC transceiver serve multiple terminals associated with WLAN/AP (mediator).)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement mediator communication module is a single MAC Wi-Fi transceiver configured to serve for communicating with the Communication source device and for communicating with the clients as taught by Zhang with the teachings of Litichever et al for the purpose of further managing multi-radio communication in a device.

Regarding claim 11, Litichever et al disclose wherein the source communication device and clients are using an IP address only to enable the local network not supporting communication with the WEB (see para: 0015, 0016, 0020, 0025, 0026,                 users/clients utilize IP/Internet addressing at to start communication with WEB)
Regarding claim 12, Litichever et al disclose wherein the source communication device and clients join the WLAN using their MAC address are not provided with an IP address to support communication with the WEB (see para: 0118, 0130, MAC address.)

Regarding claim 13, Litichever et al disclose wherein the mediator communicates with the Internet using cellular communication (see para: 0091, 0092, 0118, utilize wireless/cellular to communicate with the Internet.)

Regarding claim 14, Litichever et al disclose wherein the microprocessor manages the network configuration data inside the mediator and the schedule for data transfer between the source communication device and the mediator (see para: 0056, 0059, 0107,  0123 schedule data for the communication of data.)

Regarding claim 15, Litichever et al disclose wherein the first communication session between the source communication device and the mediator uses a serial bus of the two devices, which are connected directly via a cable or Connector (see para: 0398, 0495, 0496 and 0526, connection/session between communication devices and arbitrator/mediator utilize serial bus connected via a cable.)

Regarding claim 16, Litichever et al disclose wherein the communication between source communication device and mediator is implemented using at least one of the following communication protocols WiFi, BT or NFC/RFID (see para: 0111 & 0112, Bluetooth connection is utilized.)

Regarding claim 17, Litichever et al wherein the communication between source communication device and mediator is established through a data network for obtaining set of configuration instructions (see para: 0588, 0589, 0698, mediator connected w/r to program algorithms.)

Regarding claim 18, Litichever et al wherein the acceptance of a client as a member of the WLAN is dictated by the source communication device or from the web and installed in the memory of the mediator 500 (see para: 0708, WLAN is installed in memory.)

Regarding claim 19, Litichever et al disclose wherein the communication between the network and the source communication device and client devices is established through the MEDIATOR by applying the following steps: the client joins the SSID created the source device by entering a given password (see para: 0020, 0041, 0042, 0119, client joins BSSID which includes verification of client providing password) the mediator device checks client number and approves the client joining the network (client authentication performed, see para: 0601.)

Regarding claim 20, Litichever et al disclose wherein the source communication device communicate with client via the mediator, by applying the following steps: the source communication device Start sending Packets in UDP format (see para: 0106, communicating using UDP), the mediator accepts packets in memory and multicast the packets in UDP using the WIFI network (see para: 0120, 0121, 0708), arbitrator receives data in memory, UDP uses WLANs wherein the client side the packets are accepted and the content is presented to the client (see para: 0120, 0121, 0708.)

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al (USPGPUB 20200389469) in view of  Zhang et al (US PGPUB 20130273857) as applied to claim 1 above, and further in view of Ling et al (USPGPUB 20130210346.)

Regarding claim 7, Litichever and Zhang et al fail to teach wherein the mediator further comprise a BT transceiver configured to communicate either with the
communication source device or with the clients to build the WLAN while the
Wi-Fi transceiver serves for the communication with its increased power for
increased distance and increased communication speed.  However, in a similar endeavor, Ling et al disclose mediator further comprise a BT transceiver configured to communicate either with the communication source device or with the clients to build the WLAN while the Wi-Fi transceiver serves for the communication with its increased power for increased distance and increased communication speed (see Fig. 2A, 2B, para: 0038, 0042-0047, 0050, 0059, BT transceiver associated with clients, whereby an increase in parameters such as power, distance and rate provides service to clients)                 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the mediator further comprise a BT transceiver configured to communicate either with the communication source device or with the clients to build the WLAN while the Wi-Fi transceiver serves for the communication with its increased power for increased distance and increased communication speed as taught by Ling et al with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication services in a multi-user telecom environment.
Regarding claim 8, Litichever and Zhang et al fail to teach wherein the mediator further comprises a second communication module implemented as a second Wi-Fi
component which communicates with the clients.  However, in analogous art, Ling et al disclose wherein the mediator further comprises a second communication module implemented as a second Wi-Fi component which communicates with the clients (see para: 0061, 0063, 0071, router/mediator adds a second WiFi (optional) )
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the mediator further comprises a second communication module implemented as a second Wi-Fi component which communicates with the clients as taught by Ling et al with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication in a device.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB 20130273857) as applied to claim 1 above, and further in view of Lee et al (USPGPUB 20140064229.)

Regarding claim 2, although Litichever et al fails to teach wherein the source communication module comprising:
at least one communication module configured to establish and
manage a first local area network for a limited, first number Ni of
client communication devices; and
at least one multicast or broadcast application configured to
establish and manage a local area network, in analogous art, Lee et al disclose at least one communication module configured to establish and
manage a first local area network for a limited, first number Ni of
client communication devices (see Fig. 5, 6& 10, para: 0028, 0148, transceiver module, BSS1 with number of STA w/r to BSS1 and BSS2 and BS-AP1 & BS-AP2); and
at least one multicast or broadcast application configured to
establish and manage a local area network (see para: 0110, 0149, broadcast application/instruction/programs.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the source communication module comprising: at least one communication module configured to establish and
manage a first local area network for a limited, first number Ni of client communication devices; and at least one multicast or broadcast application configured to
establish and manage a local area network as taught by Lee with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication in a device.

Regarding claim 4, Litichever et al  disclose wherein the mediator comprise a Microprocessor configured to serve as access point and support the creation of the local area network (see para: 0010, 0011, 0701, processors and microprocessors included in routers, gateways, AP, WAP as well as other communication devices), transfer/multicast data to plurality of client devices from the source (see para: 0582, multicast associated with client and source) device. 

Regarding claim 5, Litichever et al  disclose wherein each of the Multiple client
communication devices is comprised of 
at least one communication module configured to
establish and manage local area network (see Fig. 8, 12 & 14, para: 0024, 0091, 0107, 0169, design, deployment, management of local area network)             
At least one application configured to join the
communication local area network created by the
source device and the mediator device  (see para: 0107, WAP, AP is a mediation device communicate/connect/join with multiple clients, WAP/mediator is referred to as WLAN unit); 

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB 20130273857) as applied to claim 1 above, and further in view of Lee et al (USPGPUB 20140064229) and Narayanan et al (USPGPUB 20210036928.)

Regarding claim 3, although Litichever et al and Zhang et al fail to disclose wherein the at least one mediator device is configured to communicate with the source communication device via the multicast or broadcast application and establish and manage a second local area network between the source communication device and a
second number N2 of client communication devices, such that the second number of client communication devices N2 that the mediator device enables networking with, is 
larger than the first number of client communication devices N; that the source communication device enables networking. 
	However, in analogous art, Lee further disclose wherein the at least one mediator device is configured to communicate with the source communication device via the multicast or broadcast application and establish and manage a second local area network between the source communication device and a second number N2 of client communication devices (see Fig. 1 & 4, para: 0058, 0060, 0081, 0110, second set of BSS2 associated with mediator (BS-AP) and source device (BS1).) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the at least one mediator device is configured to communicate with the source communication device via the multicast or broadcast application and establish and manage a second local area network between the source communication device as taught by Lee with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication in a device.
Although Litichever et al, Zhang et al and Lee et al fail to teach “that the second number of client communication devices N2 that the mediator device enables networking with, is larger than the first number of client communication devices N; that the source communication device enables networking.”
In analogous art, Narayanan et a disclose that the second number of client communication devices N2 that the mediator device enables networking with, is larger than the first number of client communication devices N (see para: 0013, the number 
of client’s w/r to associated LANs are different); that the source communication device enables networking (see Figure 1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement “that the second number of client communication devices N2 that the mediator device enables networking with, is larger than the first number of client communication devices N; that the source communication device enables networking as taught by Narayanan et al with the combined teachings of Litichever et al, Zhang with Lee for the purpose of further managing multi-radio communication in a device.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Litichever et al (USPGPUB 20200389469) in view of Zhang et al (US PGPUB 
20130273857) as applied to claim 1 above, and further in view of Narain et al (USPGPUB 20170082993.)

Regarding claim 9 and 10, Litichever et al and Lee et al fail to teach wherein the mediator further comprises a second communication module implemented as BT transceiver component communicating with the source communication device side, in a similar endeavor, Narain disclose wherein the mediator further comprises a second communication module implemented as BT transceiver component communicating with the source communication device side (see para: 0101, a gateway/router/AP (mediator) includes a WiFi transceiver, Bluetooth transceiver and NFC transceiver.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein the mediator further comprises a second communication module implemented as BT transceiver component communicating with the source communication device side as taught by Narain et al with the combined teachings of Litichever et al and Zhang for the purpose of further managing multi-radio communication in a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
April 29, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 20, 2022